UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7503



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KINGSLEY OBI, a/k/a Obi Kingsley,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
99-0235-DKC; CA-02-2977)


Submitted: December 22, 2005               Decided: January 4, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kingsley Obi, Appellant Pro Se.      Sandra Wilkinson, Stuart A.
Berman, Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kingsley Obi seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by the district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).       We have

independently reviewed the record and conclude that Obi has not

made the requisite showing.     See Miller-El v. Cockrell, 537 U.S.

322,   336    (2003).    Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




                                 - 2 -